Citation Nr: 9915052	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-16 437	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a left above-the-knee 
amputation.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active duty from July 1947 to June 1950, and 
from October 1950 to July 1961.  

This appeal arises from an April 1992 decision by the RO.  

The Board remanded the case for further development in 
September 1996.  



FINDING OF FACT

The veteran's left above-the-knee amputation is shown to have 
to been immediately precipitated by an ulcer of the left 
ankle which as likely as not was the result of service-
connected disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
left above-the-knee amputation is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.310 
(1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

At the time that the veteran underwent a left above-the-knee 
amputation in 1988, he had been granted service connection 
for a right total knee replacement, rated as 60 percent 
disabling; for a left total knee replacement, rated as 30 
percent disabling; for a surgical fusion of the left ankle, 
rated as 20 percent disabling; adherent scar with open sinus 
tract and secondary ulcer of the left ankle, rated as 10 
percent disabling; and bilateral defective hearing, rated at 
a noncompensable level.  

A careful review of the veteran's service medical records 
shows that he was rendered medical attention after he twisted 
his right knee in March 1953.  In September 1954, the veteran 
slipped from a telephone pole and fractured his left 
astragalus.  In September 1960, an arthrodesis of the left 
ankle and subtalar joint was performed.  In July 1961, the 
veteran was hospitalized due to an ulcer of the left leg, 
resulting from his accident, of one year's duration.  
Osteomyelitis of the left ankle was diagnosed, although a 
left ankle x-ray study was negative for osteomyelitis.  
Gonadotrophic hormone insufficiency and exogenous obesity 
were also diagnosed.  

During VA hospitalization from August to October 1970, acute 
and chronic thrombophlebitis of the left leg, due to fracture 
and pinning of the left tibia was diagnosed.  The post-
service medical records noted frequent treatment for the 
veteran's service-connected ulcer of the left ankle (the 
condition was commonly referred to as a venous stasis ulcer) 
until the veteran's left lower extremity was amputated above 
the knee during hospitalization from May to July 1987.  It 
was noted that the veteran had been hospitalized after he had 
developed a left ankle ulcer which had gradually worsened and 
had required admission to the surgical ward for management.  
The hospital records noted the diagnosis that the veteran's 
amputation was secondary to peripheral vascular disease as a 
complication of diabetes mellitus.  

The medical evidence serves to establish that, subsequent to 
service, the veteran suffered from recurrent ulcerations of 
the left lower extremity which had been described as being 
due to venous stasis ulcer and thrombophlebitis.  He has been 
granted service connection for a left lower extremity 
disability, characterized as adherent scar with open sinus 
track and secondary ulcer of the left ankle.  

While the medical statements have attributed the veteran's 
amputation to complications due to peripheral vascular 
disease related to his diabetes mellitus, the medical records 
show that he was initially hospitalized for management of an 
ulcer of the left leg and then underwent the amputation due 
apparently to worsening of that underlying condition related 
to impaired blood flow caused by the peripheral vascular 
disease.  Thus, the Board finds that a left ankle ulceration 
was the precipitating factor in a process that to the 
amputation of the left leg.  

The Board also finds, based on its review of the record, that 
the left leg ulcer as likely as not was a manifestation of 
the service-connected disability involving the left lower 
extremity.  

By extending the benefit of the doubt to the veteran, 
secondary service connection for left above-the-knee 
amputation is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Secondary service connection for left above-the-knee 
amputation is granted.  




		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 

